Title: To James Madison from Edmund Freeman, 7 January 1805
From: Freeman, Edmund
To: Madison, James


Letter not found. 7 January 1805, New York. Described in Daniel Brent to Newburyport collector Ralph Cross, 1⟨5⟩ Jan. 1805 (DNA: RG 59, Correspondence with Collectors of Customs regarding Impressed Seamen, box 12), as protesting the impressment of Newburyport native John Martin from Freeman’s schooner Traveller at Jamaica on 1 May 1804 by a press gang from the British armed schooner Flying Fish.
